Per Curiam.

This was a bill filed in chancery, under the old practice, to obtain a new trial in a cause at law. Answer in denial of the bill. The trial was had under the new code. The bill was dismissed below.
We think the judgment clearly right. It was the negligence of the party that prevented a successful defense at law; if the matter set up in the bill in this case would have constituted a defense, of which there is doubt.
D. H. Colerick, for the appellant.
R. Brackenridge, jun., for the appellee.
Besides, the case, under the new practice, is here as upon the finding of a jury upon the facts.
The judgment is affirmed with costs.